Worden, J.
Pxilling was tried for murder, in the Daviess Circuit Court, convicted, and sentenced to imprisonment for life; motions for a new trial, and in arrest of judgment, being overruled.
The prosecution originated in the Knox Circuit Court, and appears to have been taken, on change of venue, to the county of Daviess. It appears by the record, that the papers in the *459cause, together with the indictment, were filed in the latter Court, but no transcript of the proceedings in the Knox Circuit Court appears in the record. SuCh transcript should have accompanied the papers. 2 K. S. 1852, § 78, p. 371.
G. M. Allen, K. Usher and John BaJcer, for the appellant.'
J. E. McDonald, Attorney General, for the State.
One of the errors assigned is, that the record does not show that the indictment was ever returned, in any Court, by the grand jury. This is a fatal objection to the proceedings.
££ It is evident,” say the Court, in the case of Doty v. The State, 7 Blackf. 428, “ that under our practice of changing the venue in criminal cases, from one Court to another, it •must appear, on a writ of error, not only that the Court before which the indictment was found, but also that the Court which tried the cause, had jurisdiction of the offense.”
Here, there is nothing to show the jurisdiction of the Knox Circuit Court. There should have been a transcript of the proceedings of the Knox Circuit Court filed in the Daviess Circuit Court, showing, among other things, the empanneling of the grand jury and the return by that body of the indictment, into Court.
Per ' Guriam.
The judgment is reversed. Cause remanded, &c.